Citation Nr: 1634298	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  11-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO issued an initial rating decision in January 2003, however that decision was not appealed and it became final.  In October 2009 the Veteran submitted new and material evidence to reopen the claim resulting in the September 2010 rating decision which is the basis for this appeal.

The RO denied service connection for chronic fatigue syndrome in its September 2010 rating decision.  The Board remanded this appeal in July 2014 for further evidentiary development.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the claims file.

After completing the requested development, pursuant to the Board's remand instructions, the AOJ issued a supplemental statement of the case (SSOC) in November 2014.  A waiver of review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted was provided by the Veteran's representative.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's symptoms of fatigue is etiologically related to a disease, injury, or event in service; to the extent that the Veteran has fatigue, it is related to the Veteran's multiple diagnosed illnesses.
CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was fully satisfied by an October 2009 letter sent to the Veteran prior to adjudication by the AOJ.

The Veteran provided relevant testimony during the hearing before the undersigned in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Any potential deficiencies were cured with additional Board development, including obtaining a medical opinion.  As such, the Board finds compliance with 38 C.F.R. § 3.103.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  VA medical records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  Numerous attempts were made to obtain the Veteran's service treatment records, however it was determined that those records were unavailable for review.  An October 2005 memorandum documented the formal finding that the service treatment records were unavailable for review.  Pursuant to the Board's remand instructions, VA provided the Veteran with an examination and issued a medical opinion in September 2014.  This medical opinion contains thorough and detailed findings which include consideration of the Veteran's medical history and lay contentions.  The Board finds that this opinion is adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein. There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia theater, or to a degree of 10 percent or more not later than December 21, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(i), (ii).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained." 38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(a)(7).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran was awarded the Southwest Asia Service Medal, and the Kuwait Liberation Medal, and the record shows that the Veteran is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  See 38 C.F.R. § 3.317.

Analysis

The Veteran contends that he was exposed to chemicals during his service in Iraq, which resulted in numerous illnesses, including: skin rashes, mouth sores, headaches, joint and muscle pain, and chronic fatigue.  In his original December 2000 claim for service connection for those symptoms, the Veteran indicated that he began experiencing symptoms from March 1991.  In a lay statement accompanying the claim, the Veteran reported that he would constantly hear chemical alarms sounding throughout the night.  He also reported operations where he was required to destroy ammunition with hand grenades.  The Veteran also reported being exposed to uranium.  He contends that these activities contributed to his symptoms of fatigue.

A May 1991 clinical record reveals that the Veteran reported an onset of chronic fatigue during this time.  The record noted that nothing seemed to help the symptoms of fatigue, and that the Veteran denied having depression.  An August 1992 records shows that the Veteran was treated for mouth sores, but that the etiology of the sores was unknown.  In July 1997, the Veteran was informed by the VA that he may have been exposed to low levels of nerve agents during a March 1991 operation which demolished Iraqi weapons.

Medical records from March 1998 showed the Veteran having head and neck pain since his time in service.  A later April 1998 Gulf War Registry examination report also revealed that the Veteran reported having headaches and fatigue since his time in service.  Subsequently, a July 1998 record noted that the Veteran tested positive for the presence of the Epstein-Barr virus.

Lay statements received in February and March 2001 from the Veteran's friends and family reveal that he had been experiencing fatigue, weakness, headaches, joint pain, mouth sores, rashes, and memory loss since he returned from service.  His grandmother observed that he had been healthy before he left for service.  His wife also noted that his symptoms of fatigue affected his ability to work.

In March 2002, the Veteran submitted photographs of himself while in service.  These photographs showed large clouds of black smoke.  The Veteran indicated that these images were taken after destroying weapons in various locations.  The photographs also showed large pits, where the Veteran claimed weapons were destroyed.  In his statement accompanying the photographs, the Veteran continued to report mouth sores and rashes, but also indicated that he experienced throat swelling and hives.

During a May 2002 VA Examination, the Veteran reported that he was often tired and had difficulty starting his tasks the following day.  The Veteran reported having a restless type of sleep, along with insomnia that left him tired in the morning.  He could not specify any particular joint that gave him pain.  The Veteran indicated that he had "Gulf War syndrome," since he felt tired and had felt like he had overall poor health since returning from service.  The examiner opined that the Veteran did not fit the criteria for chronic fatigue syndrome, and that there was no undiagnosed illness secondary to the Gulf War found.  Instead, the examiner found that the Veteran had fatigue due to poor sleep and worry.  The Veteran was also examined for his headaches, and was given a diagnosis of headaches due to an undiagnosed condition.

In an August 2002 statement, the Veteran continued to report headaches and fatigue.  In a subsequent April 2005 VA examination, the Veteran's headaches were diagnosed as migraines, and not due to an undiagnosed condition.  The examiner indicated that the May 2002 diagnosis of headaches due to undiagnosed illness was made in error.  He explained that often, at the onset of a headache, it is difficult to identify the particular type of headache.  It is much easier to make an identification over the progression of time.  The examiner found that the nature, character, and history of the Veteran's pain were consistent with migraine headaches.  In January 2003, the RO denied entitlement to service connection for chronic fatigue syndrome.

In a subsequent April 2005 medical record, the Veteran continued to report fatigue.  The record also noted that the Veteran had sleep apnea.  In October 2009, the Veteran submitted new evidence to reopen his claim for chronic fatigue syndrome.  This evidence included records from May 2005 and January 2007 where the Veteran reported fatigue, dizziness, and nausea.

Medical records from October 2009 also indicated that the Veteran's chronic fatigue and pain led to him having thoughts that he would be better off dead.  Subsequent records from November 2009 reveal that the Veteran's symptoms of fatigue included unexplained, persistent, or relapsing fatigue that was of new or definite onset which was not the result of exertion nor alleviated by rest, and resulted in substantial reduction in previous levels of occupational, social, and personal activities.  The Veteran also exhibited impairment in concentration and short term memory, muscle pain, multi joint pain, headaches of a new pattern or severity, unrefreshing sleep, and post-exertional malaise lasting 24 hours.  However the record also noted that the Veteran's chronic fatigue was secondary to chronic non-restorative sleep from obstructive sleep apnea.  During this time, the Veteran was also diagnosed with fibromyalgia.

The Veteran's November 2009 lay statement indicated that in addition to his fatigue, the Veteran was diagnosed with a lung condition and suffered from irritable bowels.  The Veteran also reported having extreme sensitivity to chemicals.  In a December 2009 lay statement, the Veteran's wife reported that he continued to experience severe headaches, body pain, rashes, difficulties sleeping, and that he suffered from depression.

In an April 2010 VA Examination, the Veteran was reported to have a history of constant, debilitating fatigue which restricted almost 70 percent of his activities.  He continued to exhibit symptoms of generalized muscle aches, generalized weakness, migratory joint pains, sleep disturbance, an inability to concentrate, forgetfulness, and headaches.  The examiner found that the Veteran's fatigue lasting 24 hours or longer following exercise was attributed to obstructive and central sleep apnea and an inability to tolerate continuous positive airway pressure.  The examiner also found that the Veteran's joint pains, muscle aches, and weakness were attributed to fibromyalgia.  The examiner also noted that the Veteran did not have at least 6 of the 10 chronic fatigue syndrome diagnostic criteria.

In May 2010, the Veteran reported having a stroke that caused him left sided weakness and numbness.  A May 2010 emergency record reveals that the Veteran had to be hospitalized after experiencing extreme fatigue while stretching.   A few months later, in August 2010, the Veteran continued to report symptoms of numbness, tingling, and weakness.

A June 2010 record revealed that the Veteran's physician thought it may be "possible" for the Veteran to have chronic fatigue syndrome, but that a workup was in progress to determine the diagnosis.  The physician encouraged the Veteran to follow up with his primary care provider to determine the actual diagnosis.  A July 2010 record noted that the Veteran continued to have severe fatigue as a result of his fibromyalgia.

In an October 2010 record, the Veteran's physician noted that the Veteran had severe chronic fatigue which was secondary to chronic non-restorative sleep resulting from obstructive sleep apnea (OSA).  The physician also noted that the Veteran was intolerant to continuous positive airway pressure (CPAP).  A later November 2010 record also noted the Veteran having chronic fatigue syndrome, but that it was stable.  The physician noted that CPAP was not recommended for the Veteran's sleep apnea because it worsened his apnea-hypopnea index (AHI).
In the Veteran's November 2010 Notice of Disagreement, he asserted that his sleep apnea disability was mild, and could not have contributed to the chronic fatigue that he experienced.  The Veteran also asserted that he had been diagnosed with sleep apnea several years after his onset of chronic fatigue syndrome, so sleep apnea could not have been the cause for his symptoms related to fatigue.

In a May 2011 VA Medical Opinion, the examiner opined that it was less likely than not that the Veteran's chronic daily headaches were due to an undiagnosed illness.  Instead, the examiner attributed the chronic headaches to fibromyalgia, obstructive sleep apnea, and rebound due to pain medication.  The Veteran expressed his disagreement with the opinion in his May 2011 Notice of Disagreement, indicating that his chronic headaches resulted from a more serious neurological condition that put him at risk for a stroke.

In May 2011, the Veteran also submitted an application for Social Security Administration (SSA) benefits based upon numerous disabilities that prevented him from working, including chronic fatigue syndrome.  In his application, he reported that he experienced pain and fatigue which kept him in bed, and that he was receiving treatment for chronic fatigue syndrome, which was severe and constant.  In December 2011, the SSA issued a decision denying benefits, finding that the medical evidence did not show that the Veteran's condition was severe enough to be considered disabling.  

A June 2011 record revealed that the Veteran's rheumatologist found the Veteran's chronic fatigue was secondary to his chronic sleep apnea.

In a subsequent January 2012 lay statement, the Veteran reported an increase in severity of his headaches and fibromyalgia which started after his stroke.  He continued to report feeling dizziness and fatigue, and experiencing pain which interfered with his sleep.  In a December 2012 record, the Veteran's chronic fatigue was listed secondary to chronic non-restorative sleep apnea.

In September 2013, the Veteran sought assistance from his medical provider for stronger medication to treat his chronic fatigue; however his provider had no additional recommendations.  Subsequent records from March, June, and July 2014 indicated that the Veteran continued to experience chronic fatigue, but in relation to or as a part of his fibromyalgia.

During the May 2014 Board hearing, the Veteran testified that he was treated for chronic fatigue while in service.  He described an incident during service where he felt crushing fatigue and fuzziness.  He described feeling the same way years later when he was working in a chemical plant, and believed that exposure to chemicals triggered these symptoms of fatigue.  Upon discharge, he testified that he continued to experience symptoms of chronic fatigue, but that there was no treatment available.  The Veteran testified that he was currently taking a medication for his fatigue, prescribed by his rheumatologist.  He also reiterated that he had mild sleep apnea for which he was receiving treatment, and that his diagnosis and onset for chronic fatigue was 14 years prior to the diagnosis for sleep apnea.

In the September 2014 VA examination, the examiner found that the Veteran did not have a current diagnosis of chronic fatigue syndrome.  She opined that it was less likely than not that the Veteran's diagnosed disabilities manifested by fatigue were related to or had an onset in service.  The examiner noted that the Veteran was diagnosed with stomatitis shortly after his discharge in May 1991, and that due to extensive oral ulcerations, he was unable to eat properly.  The examiner relied upon the lay statements from the Veteran's family regarding his eating habits following his discharge, and also commented that none of these individuals reported fatigue as a predominant symptom or complaint from the Veteran.  Based upon these observations, the examiner opined that any fatigue the Veteran experienced from 1991 to 1998 could easily be explained by the Veteran's diagnosis of stomatitis along with his impaired nutrition due to his mouth ulcers.

The examiner also found that the Veteran's records showed a positive titer for the Epstein-Barr virus in 2010, which confirmed an infection prior to 1998 of infectious mononucleosis.  This illness also causes chronic fatigue.  The examiner noted that given the Veteran's healthy medical history prior to discharge, he likely became infected in 1991.  The examiner also relied upon the lack of medical records documenting chronic fatigue from 1991 to 1998.  She noted that any documentation that existed, including the April 1998 Gulf War Registry examination report, documented the symptoms of fatigue only, and did not reflect a diagnosis of chronic fatigue syndrome.

The examiner did not understand the question outlined in the remand instructions which asked about objective indications of a chronic disability resulting from an illness manifested by fatigue in the absence of any diagnosis or evidence of a disability manifested by fatigue.  The examiner interpreted the question as asking whether the Veteran had an illness due to Gulf War exposure which caused his fatigue.  In response, the examiner stated that the Veteran was already diagnosed with fibromyalgia attributed to Gulf War exposure that would account for his chronic fatigue.  The examiner also noted that the Veteran's rheumatologist diagnosed his fibromyalgia secondary to sleep apnea, and found that there was no documentation of symptoms or exam findings prior to 2009.

The examiner also observed that there was no report of any treatment for chronic fatigue in 1991 and 1992, and that there was no documentation of chronic fatigue in VA medical records from 2001 to 2003.  The examiner also noted that records from 2005 attributed chronic fatigue to the diagnosis of sleep apnea.

The examiner opined that the Veteran's fatigue was due to multiple diagnosed illnesses, including obstructive sleep apnea and polypharmacy.  In support of her assertion, the examiner explained that the Veteran had attributed his symptoms of fatigue and daytime sleepiness to his medications, some which could aggravate his sleep apnea.  She also noted that most of the Veteran's treating physicians had attributed his chronic fatigue to sleep apnea since 2005.  The examiner also commented that interactions between multiple drugs could cause many adverse reactions, and the Veteran had experienced this as evidenced by his rheumatologist and primary care provider submitting non formulary requests for medications following adverse reactions to other medications.  The examiner relied upon a recent appointment in August 2014 that the Veteran had with a VAMC psychiatrist where the Veteran attributed his fatigue and sleepiness to his medications.  The examiner concluded that the combination of medications taken by the Veteran prevented him from having a normal sleep/wake cycle.  In addition to sleep apnea and polypharmacy, the examiner noted that the Veteran had also been diagnosed with depressive disorder, Vitamin D deficiency, mixed hyperlipidemia, anxiety disorder, cerebrovascular accident, hypogonadism, and diabetes mellitus, which are all conditions that could result in fatigue or impaired muscle function.

With respect to the specific criteria for chronic fatigue syndrome, the examiner noted that field testing found that these criteria were lacking in many regards, with respect to vagueness, redundancy, and a bias toward patients with somatization disorder.  In support of her opinion, the examiner cited to specific published research.

Finally, the examiner addressed the lay statements and reports submitted by the Veteran.  After reviewing the statements, the examiner concluded that due to the complexity and increasing number of diagnoses of the Veteran, the lay statements provided would be of limited value.  In one lay statement, the Veteran challenged the assertion that his fatigue could be due to sleep apnea, indicating that his sleep apnea was too mild to cause fatigue.  However, the examiner noted that there is no such medical evidence to equate the severity of sleep apnea with the severity of fatigue, explaining that while sleep apnea severity can be measured through the AHI index, there is no objective way to measure severity of fatigue and correlate it with the severity of sleep apnea.

In January 2015, the Veteran submitted a statement and evidence expressing his disagreement with the September 2014 VA examination.  Included in this evidence, was a medical journal article from 1999 which found that there were no statistical differences between chronic fatigue syndrome patients and control populations with respect to the detection of the Epstein-Barr virus.  There was also a July 2010 medical record which stated that while an increased Epstein-Barr virus titer indicates past exposure to the virus, it does not necessarily indicate acute disease or explain a patient's chronic fatigue state.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a claim for service connection for chronic fatigue syndrome.  The Veteran does not have a diagnosis of chronic fatigue syndrome, and his symptoms of fatigue are attributable to other diagnosed disabilities, including fibromyalgia and sleep apnea.

While the Veteran's service medical records were unavailable, even after the Veteran's discharge, there was no record of any diagnosis or treatment of chronic fatigue syndrome until April 1998.  The earliest record available is a May 1991 clinical record where the Veteran reports symptoms of fatigue, however there is no diagnosis of chronic fatigue syndrome.  In April 1998, the Veteran reported having headaches and fatigue; however again, the Veteran was not diagnosed with chronic fatigue syndrome.  Similarly, in the May 2002 VA examination the examiner found that the Veteran did not fit the criteria for chronic fatigue syndrome.  Subsequent records which do list the Veteran as having chronic fatigue syndrome either indicate that it is secondary to another condition such as sleep apnea or fibromyalgia, or indicate that it is a part of the Veteran's medical history, without specifying when or how the disease was diagnosed.  For example, records from November 2009, June 2011, and December 2012 all attribute the Veteran's fatigue to obstructive sleep apnea.  A June 2010 record also indicated that further testing was required to determine whether the Veteran actually had chronic fatigue syndrome.  Similarly, records from May, June, and July 2014 all attribute the Veteran's symptoms of fatigue to fibromyalgia.  Furthermore, while the Veteran did exhibit some of the symptoms that are included in the criteria for a diagnosis of chronic fatigue syndrome, the examiners who noted those symptoms attributed them to other diagnosed illnesses as was observed in the May 2002 and April 2010 VA examinations.

The weight of the evidence also supports a finding that the Veteran's fatigue is attributable to fibromyalgia and sleep apnea, and other possible illnesses, rather than chronic fatigue syndrome.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the September 2014 VA examination to have significant probative value because it is based on a thorough review of the Veteran's medical history supported by established medical principles.  The VA examiner specifically found that the Veteran's fatigue was due to several different diagnosed or known illnesses, including sleep apnea, fibromyalgia, polypharmacy, and possible infectious mononucleosis.  In support of the conclusion, the examiner referred to medical records which show that the Veteran's chronic fatigue was frequently noted as secondary to the diagnoses of sleep apnea and fibromyalgia.  The examiner also referred to the Veteran's level of Epstein-Barr virus titer, found in his 2010 records, which supports the possibility that the Veteran may have had infectious mononucleosis that contributed to his fatigue.  The examiner also specifically identified the other illnesses of the Veteran that may cause fatigue based upon a review of his records.  The examiner was also able to provide alternative explanations for the other symptoms such as mouth ulcers, which were supported by both the Veteran's history of stomatitis as well as lay statements from the Veteran's family that described his impaired nutrition during that time.  Finally, the examiner relied upon medical literature to explain why the criteria for chronic fatigue syndrome may not be completely accurate.  Thus, the examiner's conclusion that the Veteran's chronic fatigue is related to his other diagnosed illnesses, and not due to chronic fatigue syndrome, is more probative as it is supported by both the Veteran's medical history as well as established medical principles.

The Board has also considered the Veteran's lay statements and testimony, as well as the lay statements from the Veteran's family and friends.  To the extent that the Veteran himself contends that a medical relationship exists between his symptoms of fatigue and his service during the Gulf War, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's symptoms of fatigue as it relates to his Gulf War service, a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his fatigue is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

For example, the Veteran asserts that his symptoms of fatigue are not related to his diagnosis of sleep apnea because his AHI index is not too far from normal levels, however as the examiner pointed out, there is no medical evidence to equate the severity of sleep apnea with the severity of fatigue.  The Veteran also asserted that he was diagnosed with sleep apnea several years after being diagnosed with chronic fatigue syndrome, however as the Veteran's medical records show, the Veteran was never officially diagnosed with chronic fatigue syndrome.  While the Veteran had self-reported symptoms of fatigue soon after his discharge, that did not result in any formal diagnosis of chronic fatigue syndrome by a medical professional.  Furthermore, as the examiner noted, the Veteran's symptoms of fatigue following his discharge from service may have been due to other illnesses, including infectious mononucleosis which is supported by the Veteran's medical history of having the Epstein-Barr virus titer.  The Veteran attempted to challenge this finding by providing his own medical literature; however the journal article he provided is inapplicable to the current issue as it relates to the presence of the Epstein-Barr virus in populations with chronic fatigue syndrome compared with control populations.  The article does not relate to the relationship between the Epstein-Barr virus and infectious mononucleosis, which is the disease mentioned by the examiner.  The Veteran also cited a July 2010 record which mentioned that an increased Epstein-Barr virus titer did not necessarily explain a patient's chronic fatigue state; however that record does not address or specifically rule out the possibility of the virus causing infectious mononucleosis that could then result in chronic fatigue.  Thus, the September 2014 VA examination is most probative in its finding that it was less likely than not that the Veteran's diagnosed disabilities manifested by fatigue were related to or had an onset in service.

In addition to the Veteran's lay statements and testimony regarding his exposure to chemical agents during service, the Board also reviewed photographs submitted by the Veteran which also showed possible exposure.  The Board notes that while the Veteran may have been exposed to some chemical agents, based upon the evidence of record, including the Veteran's own medical history as well as the September 2014 medical opinion; such exposure did not result in the Veteran developing chronic fatigue syndrome or developing an undiagnosed or medically unexplained chronic multisymptom illness.

In sum, the Board finds that service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER


Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


